1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   JILL S. ROBERTS WILSON,                No. 2:19-cv-01197-WBS-KJN
13                  Plaintiff,

14        v.                                ORDER
15   CENLAR CAPITAL CORPORATION
     d.b.a. CENLAR FSB; CITIMORTGAGE,
16   INC.; and DOES 1-10,

17                  Defendants.

18

19                                ----oo0oo----

20              On October 16, 2019, defendants moved to dismiss

21   plaintiff’s complaint and noticed the hearing on the motion for

22   December 16, 2019.    Defendants’ counsel traveled from Chicago for

23   the hearing.    Plaintiff’s counsel, by contrast, failed to appear,

24   notwithstanding his acknowledgement of the hearing when he

25   requested to appear by telephone and the court’s denial of that

26   request.   Accordingly, the court hereby ORDERS plaintiff’s

27   counsel to show cause on or before January 6, 2020, why the court

28   should not compel plaintiff’s counsel to indemnify defendants’
                                        1
1    counsel for his costs and attorney fees incurred in traveling to

2    Sacramento to attend the hearing.

3              Further, pursuant to discussion with defense counsel at

4    the hearing on December 16, 2019, the parties shall brief the

5    questions of whether the case should be remanded to the state

6    court pursuant to 28 U.S.C. § 1367(c) now that the only federal

7    claim has been dismissed, and whether the court may alternatively

8    retain jurisdiction based on diversity of citizenship under 28

9    U.S.C. § 1332.   Defendants’ brief and any supporting

10   documentation shall be filed on or before December 30, 2019.

11   Plaintiff’s response and any supporting documentation shall be

12   filed on or before January 6, 2020.   Replies by either party

13   shall be filed on or before January 13, 2020.

14             Defendant’s reply to plaintiff’s showing of good cause

15   for counsel’s failure to appear, shall include any documentation

16   of defense counsel’s costs and attorney’s fees incurred in

17   connection with the December 16, 2019 hearing.

18             The hearing on defendants’ Motion to Dismiss (Docket

19   No. 17) is continued to January 21, 2020, at 1:30 p.m.   The court

20   will also hear arguments on the jurisdictional issue as well as
21   the Order to Show Cause at that time.

22             IT IS SO ORDERED.

23   Dated:   December 18, 2019

24

25

26
27

28
                                      2
